Citation Nr: 0844770	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  05-22 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetic 
retinopathy, including as secondary to service-connected 
diabetes mellitus type II, non-insulin dependent.

4.  Entitlement to service connection for stomach problems, 
including as secondary to service-connected diabetes mellitus 
type II, non-insulin dependent.

5.  Entitlement to service connection for depression, 
including as secondary to service-connected diabetes mellitus 
type II, non-insulin dependent.

6.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes mellitus 
type II, non-insulin dependent.

7.  Entitlement to service connection for Hepatitis B, 
including as secondary to service-connected diabetes mellitus 
type II, non-insulin dependent.

8.  Entitlement to service connection for peripheral 
neuropathy, upper extremities, including as secondary to 
service-connected diabetes mellitus type II, non-insulin 
dependent.

9.  Entitlement to service connection for blisters of the 
feet with edema and rash, including as secondary to the 
service-connected diabetes mellitus type II, non-insulin 
dependent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 through 
December 1967, and from March 1973 through August 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 and May 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

At the July 2008 Board hearing, the veteran withdrew his 
claim for entitlement to service connection for erectile 
dysfunction.  See hearing transcript at page 19.  That issue 
is, therefore, no longer before the Board.

The Board notes that the December 2005 Remand included the 
issue of entitlement to service connection for chloracne, 
moles and cysts.  In December 2006, the RO granted this 
claim.  Thus, the issue of entitlement to service connection 
for sores and cysts is considered granted in full and the 
Board will take no further action on the claim.

The issues of entitlement to service connection for hearing 
loss and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran has diabetic retinopathy.

2.  Competent medical evidence shows that the veteran's 
stomach problems are not caused or aggravated by his service-
connected diabetes mellitus.

3.  Competent medical evidence shows that the veteran's 
currently diagnosed depression is due in part to his service-
connected diabetes.

4.  There is no evidence of hypertension in service, and no 
competent medical evidence showing that the currently 
diagnosed hypertension is related to service or was caused or 
aggravated by the service-connected diabetes mellitus.

5.  There is no competent medical evidence showing that the 
veteran has hepatitis B that is related to his active 
service, or was caused or aggravated by his service-connected 
diabetes mellitus.

6.  The veteran has peripheral neuropathy currently and the 
disability was caused by his service-connected diabetes 
mellitus.

7.  The veteran has a current disability manifested by 
recurrent blistering on his feet, which competent medical 
evidence shows was caused, at least in part, by the veteran's 
service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetic 
retinopathy, including as secondary to the service-connected 
diabetes mellitus type II, are not met.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.310(a) (2008).

2.  The criteria for service connection for stomach problems, 
including as secondary to the service-connected diabetes 
mellitus type II, are not met.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.310(a) (2008).

3.  The criteria for service connection for depression, 
including as secondary to the service-connected diabetes 
mellitus type II, are met.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.310(a) (2008).

4.  The criteria for service connection for hypertension, 
including as secondary to the service-connected diabetes 
mellitus type II, are not met.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.310(a) (2008).

5.  The criteria for service connection for Hepatitis B, 
including as secondary to the service-connected diabetes 
mellitus type II, are not met.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.310(a) (2008).

6.  The criteria for service connection for peripheral 
neuropathy, upper extremities, including as secondary to the 
service-connected diabetes mellitus type II, are met.  38 
U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.310(a) 
(2008).

7.  The criteria for service connection for blisters of the 
feet with edema and rash, including as secondary to the 
service-connected diabetes mellitus type II, are met.  38 
U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.310(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to establish service connection for 
several disabilities that he contends are secondary to his 
service-connected diabetes mellitus.  In particular, he 
believes he is entitled to service connection for diabetic 
retinopathy, stomach problems, depression, hypertension, 
hepatitis B, peripheral neuropathy of the upper extremities, 
and blisters of the feet.

For service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury. In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a). See also 
Pond v. West, 
12 Vet. App. 341, 346 (1999).  Under 38 C.F.R. § 3.310(a), 
service connection may also be granted on a secondary basis 
for a disability that is proximately due to a service-
connected disability.  Aggravation by a service-connected 
disability also provides a basis for granting secondary 
service connection.  

At the time of the veteran's initial diagnosis of diabetes, 
he was also noted to have non-service connected disabilities 
such as a urinary tract infection, T11 paraplegia, neurogenic 
bladder, neurogenic bowel, seborheic dermatitis, sleep apnea, 
hypertension and chronic pain syndrome.  See June 2002 
discharge summary from the VA hospital in Memphis.  The 
question becomes whether the claimed disabilities had onset 
following and due to the diabetes, or were aggravated by the 
diabetes which is now service-connected.


Diabetic Retinopathy
Again, in order for service connection to be established 
there must be a current diagnosis of the claimed disability.  
A June 2003 VA diabetes examination report notes that the 
veteran's eyes were examined in February 2003 with a specific 
notation of "diabetes mellitus without diabetic 
retinopathy."  There was no further discussion of the 
veteran's eyes in that report.  

A September 2004 VA examiner again notes that there is no 
evidence of diabetic retinopathy, but that the veteran did 
wear glasses at that time.

At the October 2005 RO hearing, the veteran reported that he 
does not receive current treatment for diabetic retinopathy 
and that no doctor had diagnosed the disorder.

In October 2007, the veteran was afforded a VA eye 
examination.  The examiner did a thorough examination and 
reported an unremarkable external examination and 
unremarkable slit lamp examination.  The examiner clearly 
stated that "there is no evidence of diabetic retinopathy in 
either eye."  

Without competent medical evidence showing that the veteran 
has a current diagnosis of diabetic retinopathy, there is no 
basis upon which to grant service connection for the 
disability.  The Board notes that when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. Because 
the evidence here is not in equipoise, and, in fact, the 
absence of evidence to support the claim suggests that the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt doctrine is not applicable. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  There is simply no 
basis upon which to grant the veteran's claim.


Stomach Problems
The veteran contends that he started having upset stomachs 
during his tour in Vietnam.  See October 2005 RO hearing 
transcript.  

The veteran's service medical records are negative for any 
significant references to stomach problems.  A record dated 
in August 1966 reflects that he reported that he had been 
drinking and had pain in the left side of his chest.  On a 
radiology note of the same date, it was noted that he had 
heartburn and vomited food three hours after meals.  
Examination of the upper gastrointestinal tract failed to 
reveal evidence of abnormality of the esophagus, stomach, 
duodenum.  The stomach emptied satisfactorily.  The 
impression was negative upper GI series.  Thus, a chronic 
stomach disorder was not shown in service.  

The earliest evidence of stomach problems is from many years 
after service.  January 2003 outpatient treatment records 
show treatment for gastroesophageal reflux disorder (GERD), 
with a prescription for rabeprazole.  The question in this 
case is not whether the veteran has a current diagnosis of 
GERD, but whether that current disability can be causally 
connected to his service connected diabetes or otherwise 
connected to his service.

In November 2007, the veteran was afforded a VA examination 
to determine any residual disabilities to his service-
connected diabetes.  When asked whether the stomach problems 
are among the residuals, the examiner clearly stated that the 
"veteran's [GERD] is not due to his diabetes, but may be 
related to a forced sedentary life style secondary to his T-
12 paraplegia."  There is no additional evidence to support 
his claim.  The medical records show treatment for stomach 
problems, but those treatment records are without mention of 
the etiology.  The only evidence regarding the cause of GERD 
is the opinion attributing its etiology to the non-service-
connected T-12 paraplegia.  Thus, there is no basis upon 
which to grant service connection for stomach problems on 
either a direct or secondary basis.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  Because the evidence here is not in equipoise, 
and, in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
There is simply no basis upon which to grant the veteran's 
claim.

Depression
The veteran contends that his depression is a residual of his 
health problems related to his service-connected diabetes.

A July 2002 outpatient treatment doctor noted the veteran's 
"depressed affect."  In September 2002, a VA mental 
evaluation report shows that the veteran has occasional 
periods of depression that are "due to his physical 
disability."  In August 2004, the veteran underwent a 
psychology consultation at the Memphis VAMC.  He reported 
recurrent depression, with more bad days than good.  The 
examiner noted the veteran's Vietnam experiences, but it is 
unclear whether the examiner felt that the depression 
diagnosed was due to any event of service.

In October 2007, the veteran was afforded a VA mental 
disorders examination.  The veteran reported several years of 
mild to moderate depression.  The veteran's history was 
accurately reported, including his accident in 1984 that left 
him with T12 paraplegia.  The question being answered by the 
VA examiner was whether any current depression could be 
attributed to the service-connected diabetes versus the 
paraplegia.  The examiner stated that "among the many health 
problems [the veteran] has had and that have worsened over 
the past few years have been his diabetes and thus it appears 
that his health problems are a major cause of his depression 
and among these problems is the diagnosis of and sequelae of 
diabetes."  

Because the only medical evidence of record discussing the 
etiology of the veteran's depression relates it to his 
physical disabilities, and because the October 2007 VA 
examiner specifically attributes much of the cause to the 
veteran's service-connected diabetes, the Board finds that 
the evidence supports service connection for this claim.  The 
veteran's depression is proximately due to his physical 
disabilities, including the service-connected diabetes.

Hypertension
The veteran contends that his hypertension is causally 
connected to his active service.  The veteran's service 
medical records do not contain any significant references to 
hypertension.  The Board has noted that the report of a 
medical history given by the veteran in December 1967 
reflects that he checked a box indicating a history of high 
or low blood pressure.  However, it was noted that he had 
only one episode of high blood pressure, and that he was now 
okay.  Subsequent records reflect no diagnosis of 
hypertension.  Thus, chronic hypertension was not shown in 
service.  

The earliest evidence of a diagnosis of hypertension is from 
many years after service.  There is no medical opinion 
linking it to service.  The September 2004 VA examination 
report noted the veteran's hypertension diagnosis, but made 
no mention of its etiology.  At the October 2005 RO hearing, 
the veteran reported that he was initially diagnosed with 
hypertension in 1984, five years following his discharge from 
service, at a VA treatment facility.

The outpatient treatment records support the current 
hypertension diagnosis, but when asked whether the 
hypertension is related to the diabetes, a November 2007 VA 
examiner stated that the hypertension is not related to 
either the diabetes or the paraplegia.  The examiner noted 
that the hypertension is a separate medical condition, which 
had onset many years after service.

There is no other discussion regarding the etiology of the 
currently diagnosed hypertension.  While the veteran clearly 
contends that there is a medical nexus, such a suggestion by 
either the veteran or his representative is not sufficient 
medical evidence of such a nexus. Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation. See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992). Competent medical evidence 
of a nexus is required for service connection.

Because there is no evidence of hypertension in service, and 
no evidence that the currently diagnosed hypertension is 
related to service or to the service-connected diabetes, 
there is no basis upon which to grant this claim.

Hepatitis B
The veteran reported at his RO hearing that he was told by a 
Dr. Horran in 1993 that he was a carrier of Hepatitis B.  The 
service medical records are negative for any references to 
hepatitis.  In fact, there is no evidence of treatment 
related to Hepatitis B anywhere in the claims folder.  

In a November 2007 VA examination report, an examiner 
described the veteran's history of positive Hepatitis B 
testing, as early as 1993, but opined that the infection is 
not due to either diabetes or paraplegia.  The examiner noted 
that it "is possible" that the infection onset during the 
veteran's tour of Vietnam, but that there is no evidence to 
use to draw that conclusion without resort to speculation.  
There is no evidence in the service medical records of 
treatment for a Hepatitis B infection.

While the veteran clearly contends that there is a causal 
connection between Hepatitis B and his active service, such a 
suggestion by either the veteran or his representative is not 
sufficient medical evidence of such a nexus. Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time, 
lay testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992). Competent medical evidence of a nexus is 
required for service connection.  Because no such evidence 
exists in this case, there is no basis upon which to grant 
service connection.




Peripheral Neuropathy, Upper Extremities
At the time of the June 2003 VA diabetes examination, the 
veteran was noted to have symmetrical muscles and was "well 
developed in the upper extremities."  There was no further 
discussion of the veteran's upper extremities in that report.

In September 2004, the veteran was afforded another VA 
diabetes examination and at that time, he reported 
"increasing weakness and pain in his upper extremities."  
The veteran described the pain and weakness as preventing him 
from doing anything with his upper arms.  The examiner 
clearly stated, "neurologically, he has a peripheral 
neuropathy."  Physical examination revealed strength in his 
upper extremities of 4/5 bilaterally in the triceps and 5/5 
in the biceps with slightly weakened grip "but this was 
patient effort dependent."  The examiner went on to conclude 
that the veteran's diabetes complications include neuropathy.

In November 2004, the veteran was seen in relation to his 
left sided neck and shoulder pain.  The physician noted 
"pinpricks of all the finger tips of both hands" and went 
on to say that the "distribution of sensory symptoms in the 
hand are more consistent with diabetic neuropathy than 
radiculopathy."  Thus, the physician is attributing the 
upper extremity symptomology to the veteran's diabetes, 
rather than to the veteran's spine injury.  The veteran was 
again seen for increasing pain and weakness in the upper 
extremities in May 2005.

In September 2007, a VA examiner for the veteran's diabetes 
mellitus notes peripheral neuropathy of the upper extremities 
as a neurologic disease possibly related to the veteran's 
diabetes.  

Following the opinion in September 2007, the veteran was 
afforded a VA neurological disorders examination.  The 
November 2007 examiner made a point to note that the 
veteran's lower extremities could not be examined due to the 
severity of his paraplegia.  However, this claim is for 
peripheral neuropathy of the upper extremities, so such a 
lower extremity examination is unnecessary.  The examiner 
noted the veteran's decreased pinprick at the fingertips to 
vibration and pinprick at most all fingertips.  The examiner 
went on to state that the "limited exam supports a 
peripheral sensory-motor neuropathy...most likely due to 
diabetes."  

All of the medical evidence above indicates that the veteran 
has peripheral neuropathy currently and that the disability 
was caused by his service-connected diabetes mellitus.  
Service connection is, therefore, clearly warranted.  

Blisters on the Feet
The veteran contends that he has blisters on his feet that 
will not heal due to his service-connected diabetes mellitus.  
He stated that he has had the blisters for months.  See July 
2008 Board hearing transcript at page 20-21.

An August 2004 podiatry consultation report notes a lesion on 
the veteran's left foot associated with his deformed left 
hallux nail, which pierced the medial nail groove distally.  
The area was treated and no further notation is made in the 
outpatient record.  One month later, the September 2004 VA 
examiner noted the August 2004 treatment and noted that the 
left hallux ulceration was still present at the time of the 
examination.

At the October 2005 RO hearing, the veteran described the 
blisters on his feet as having initially appeared in Vietnam.  
He described these along with those on his back, scalp, neck, 
and legs.  The Board notes that sores and cysts around the 
veteran's body are service connected, but that this claim 
appears to be a podiatry claim based upon residuals of the 
service-connected diabetes.  

A February 2006 report describes the veteran's feet as "red, 
swollen with spots scattered on both soles and toes."  No 
further discussion was provided in this report.

In November 2007, the veteran was afforded a VA examination 
with regard to his diabetes mellitus as a whole.  The 
examiner did not notice any blisters at the time of the 
examination, but did note the history as seen in the medical 
records.  Based upon this history, the examiner opined that 
the "cause of intermittent superficial ulcerations may be a 
combination of both mild diabetic small vessel peripheral 
vascular disease as well as lack of protective sensation 
secondary to his paraplegia.  It is at least as likely as not 
the paraplegia contributes greater causation of the 
intermittent skin lesions on the feet when compared to 
possible role of diabetic peripheral vascular disease."

While the Board realizes that, according to the November 2007 
examiner, diabetes may not be the sole cause of the foot 
blisters, that is not what is required to establish service 
connection in this case.  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 439 
(1995).  The November 2007 report, and accompanying treatment 
records, show that the veteran indeed has a current 
disability manifested by recurrent blistering on his feet and 
that the disability was caused, at least in part, by the 
veteran's service-connected diabetes mellitus.  As such, 
service connection for foot blisters is warranted.

Duties to Notify and Assist 
VA fulfilled its duties to notify and assist the veteran in 
the development of his service connection claims.  Sufficient 
evidence is available to reach a decision and the veteran is 
not prejudiced by appellate review at this time.

VA sent the veteran a letter in July 2004 informing him of 
the evidence necessary to establish service connection on a 
secondary basis.  The veteran was notified of what was 
necessary to establish his claims, what evidence he was 
expected to provide, and what VA would obtain on his behalf.  
These letters satisfied the requirements of 38 C.F.R. § 
3.159(b)(1) (2008).  The letter did not inform the veteran of 
the type of evidence necessary to establish an effective date 
and a disability rating, as is required under Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), but these factors are 
moot considering the denial of service connection based upon 
the merits of the case.  VA's duty to notify the veteran was 
met in this case.

VA also has a duty to assist the veteran in substantiating 
his claims under 38 C.F.R. § 3.159(c), (d) (2008).  Here, the 
veteran's statements, his service medical records, post-
service VA and private treatment records, and VA examination 
reports have been associated with the claims folder.  He 
requested and was afforded a hearing, and the July 2008 
transcript is of record.  He has not notified VA of any 
additional relevant evidence.  VA has done everything 
reasonably possible to assist the veteran.  A remand for 
further development of these claims would serve no useful 
purpose.  VA has satisfied its duties to notify and assist 
the veteran and further development is not warranted.


ORDER

Service connection for diabetic retinopathy, including as 
secondary to the service-connected diabetes mellitus type II, 
is denied.

Service connection for stomach problems, including as 
secondary to the service-connected diabetes mellitus type II, 
is denied.

Service connection for depression, including as secondary to 
the service-connected diabetes mellitus type II, is granted.

Service connection for hypertension, including as secondary 
to the service-connected diabetes mellitus type II, is 
denied.

Service connection for Hepatitis B, including as secondary to 
the service-connected diabetes mellitus type II, is denied.

Service connection for peripheral neuropathy, including as 
secondary to the service-connected diabetes mellitus type II, 
is granted.

Service connection for blisters of the feet with edema and 
rash, including as secondary to the service-connected 
diabetes mellitus type II, is granted.


REMAND

The veteran is seeking to establish service connection for 
hearing loss and tinnitus.  He contends that he currently has 
both disabilities due to his in-service noise exposure.  
Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008). See also Pond v. West, 12 Vet. App. 341, 346 (1999).

Medical evidence of current hearing loss requires a showing 
that the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or 
that the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).

A review of the evidence of record reveals that the veteran 
is currently treated for hearing loss, and tinnitus is noted 
in his record.  See VA audiology outpatient treatment 
records.  Of particular interest is the February 2005 
audiology consultation, which notes both the veteran's 
hearing loss and tinnitus, and notes his noise exposure in 
the Army.

The service medical records show that the veteran's hearing 
was normal at the January 1965 pre-induction examination.  In 
a December 1967 Report of Medical History, however, the 
veteran marks "yes" to ear, nose and throat trouble during 
service.  There is no further explanation for this on the 
report.  The hearing was normal at the December 1967 
separation examination.  An April 1978 periodic hearing 
evaluation showed normal hearing, but did confirm that the 
veteran was subject to "noise hazards" in service and did 
wear ear plugs.  The July 1979 discharge examination showed 
normal hearing.  Thus, the service medical records do not 
show that the veteran was treated for hearing difficulties or 
tinnitus symptomology during service, but do show that he was 
exposed to enough noise that hearing protection was 
warranted.  The failure to diagnose hearing loss or tinnitus 
is not fatal to the veteran's service connection claims.  
Service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  In this case, there 
is insufficient evidence to make such a determination.  

The claims folder contains evidence of in-service noise 
exposure coupled with evidence of current hearing loss and 
tinnitus disabilities, but no medical opinion as to whether 
the two are causally connected.  VA's duty to assist includes 
obtaining an examination and medical opinion when necessary 
to make an adequate determination. See Duenas v. Principi, 18 
Vet. App. 512 (2004). In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  According to McLendon, in disability compensation 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualified, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. 38 U.S.C.A. 
§5103A(d)(2), 38 C.F.R. §3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms "may 
be" associated with the established event, is a low 
threshold. McLendon, 20 Vet. App. at 83.  

At no time in this case did the RO afford the veteran the 
benefit of an examination and opinion by a competent medical 
professional with regard to his hearing loss and tinnitus 
claims. There is insufficient competent medical evidence on 
file for the Board to make a decision on these issues. As 
such, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA audiological 
examination to assess the nature and 
etiology of his hearing loss and tinnitus.  
The examiner must be provided a copy of 
the claims folder for review in 
association with the examination.  If 
current hearing loss and/or tinnitus 
diagnoses are made, the examiner should 
provide an opinion regarding the etiology 
of each diagnosis by addressing the 
following question: is it more likely than 
not (i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
hearing loss/tinnitus disability was 
caused by disease or injury during 
service, including due to in-service noise 
exposure? A complete rationale should be 
provided for any opinion expressed.

2.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


